                            Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 1 of 18



                      1   Daron Tooch (pro hac vice pending)
                          KING & SPALDING LLP
                      2   633 West Fifth Street
                          Suite 1600
                      3   Los Angeles, CA 90071
                          Telephone: +1 213 443 4355
                      4   Facsimile: +1 213 443 4310
                          Email: dtooch@kslaw.com
                      5
                          in association with
                      6   Sara R. Witthoft (State Bar No. 023521)
                          Matthew T. St. Martin (State Bar No. 034037)
                      7   THORPE SHWER, P.C.
                          3200 North Central Avenue
                      8   Suite 1560
                          Phoenix, AZ 85012
                      9   Telephone: +1 602-682-6101
                          Facsimile: +1 602-682-6149
                     10   Email: switthoft@thorpeshwer.com
                          Email: msmartin@thorpeshwer.com
THORPE SHWER, P.C.




                     11
                          Email: docket@thorpeshwer.com
                     12
                     13   Attorneys for Plaintiffs Advanced Reimbursement
                          Solutions, LLC, and Patients 1-513.
                     14
                     15                         IN THE UNITED STATES DISTRICT COURT
                     16                                 FOR DISTRICT OF ARIZONA
                     17   ADVANCED REIMBURSEMENT                        Case No.
                     18   SOLUTIONS, LLC, AND PATIENTS 1-
                          513                                           COMPLAINT FOR:
                     19
                                          Plaintiffs,                   1. VIOLATIONS OF ERISA (29 U.S.C.
                     20                                                 § 1132(A)(1)(B))
                                    v.                                  2. BREACH OF CONTRACT
                     21
                                                                        3. UNJUST ENRICHMENT
                          THE AETNA LIFE INSURANCE
                     22   COMPANY; AETNA INCORPORATED;
                     23   AETNA HEALTH INCORPORATED;
                          and DOES 1-50
                     24
                                          Defendants.
                     25
                     26             Plaintiffs Advanced Reimbursement Solutions, LLC (“ARS”), and Patients 1–513
                     27   by and through their authorized representative and attorney-in-fact Advanced
                     28   Reimbursement Solutions, LLC, complain and allege as follows:


                          9122496
       Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 2 of 18




 1                                                 I.
 2                               SUMMARY OF ALLEGATIONS
 3             1.   This action is brought on behalf of patients who receive their health insurance
 4 from Defendants Aetna Life Insurance Company, Aetna Incorporated, and Aetna Health
 5 Incorporated (collectively, “Aetna”) or from self-funded ERISA plans for whom Aetna
 6 provides administrative services.
 7             2.   The patient plaintiffs all received non-surgical services (principally pain
 8 management services) at certain Outpatient Treatment Centers (“OTCs”). The OTCs were
 9 North Phoenix OTC, LLC, NorthView Pain Treatment Center, PLLC, West Valley OTC,
10 LLC, Alliance Pain Solutions, LLC, Arizona Pain Ventures, LLC, Valley Pain Centers,
11 LLC, Metro OTC, LLC, Valley Pain Centers of Arizona, LLC, AZ Pain Solutions, LLC,
12 Lakeshore Interventional Treatment Center, LLC, Arrowhead Outpatient Treatment
13 Center, LLC, Avonhealth, LLC, Desert Ridge Facility, LLC, Gilbert Facility Group, LLC,
14 Mesa Outpatient Treatment Center, LLC, North Valley Pain Center, PLLC, Phoenix Pain
15 Treatment Centers, PLLC, Surprise Facility Group, LLC, Tempe Outpatient Treatment
16 Center, LLC, Valley Pain Center of Peoria, LLC, Valley Pain Centers of Peoria, LLC, and
17 Valley Pain Intervention Center, LLC.
18             3.   Before providing medical treatment to the Patients, the OTCs contacted
19 Aetna to verify that the Patient was in fact covered by a plan administered by Aetna and to
20 seek authorization to provide such treatment. For each of the Patient claims at issue, Aetna,
21 either on behalf of itself or the self-funded plans, informed the OTCs that the Patient was
22 covered, and either authorized the OTCs to provide medical services, or informed the OTCs
23 that no authorization was necessary.
24             4.   For each of the Patient claims at issue, ARS billed Aetna for the services
25 provided by the OTCs at the OTCs’ customary billing rates.
26             5.   Notwithstanding Aetna’s representation to the OTCs that they were
27 authorized to provide medical treatment to the Patients or that such authorization was
28 unnecessary, Aetna, either on behalf of itself or the Other Payors, denied payment on the
                                                   2
     9122496
       Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 3 of 18




 1 bills submitted by ARS.         According to Aetna’s explanation of benefits documents
 2 (“EOBs”) submitted to ARS, Aetna’s denials were based on its determination that the
 3 OTCs “did not meet provider requirements.” At no time before submitting these EOBs to
 4 ARS did Aetna inform ARS, the OTCs, or the Patients that Aetna would refuse to pay for
 5 the medical services provided by ARS on the grounds that the OTCs “did not meet provider
 6 requirements” or on any other grounds.
 7             6.   On many occasions over a number of years, Aetna has paid the OTCs for the
 8 very same services that are issue in this case, and did not deny the claims on the grounds
 9 that the Outpatient Treatment Centers “did not meet provider requirements.” Furthermore,
10 other insurance companies and payors, both on behalf of themselves for fully insured
11 members and on behalf of self-funded ERISA plans, have paid the OTCs for the very same
12 services that are issue in this case, and did not deny the claims on the grounds that the
13 Outpatient Treatment Centers “did not meet provider requirements.”
14             7.   Aetna has violated the Employee Retirement Income Security Act of 1974
15 (“ERISA”), 29 U.S.C. § 1002 et seq.; and the laws of the State of Arizona by improperly
16 denying payment for the medically necessary services that the OTCs provided to the patient
17 plaintiffs.
18                                                II.
19                                JURISDICTION AND VENUE
20             8.   Plaintiffs bring this action pursuant to ERISA and pursuant to the laws of the
21 State of Arizona. This Court has subject matter jurisdiction over this action pursuant to 28
22 U.S.C. § 1331, because the action arises under the laws of the United States; and pursuant
23 to 29 U.S.C. § 1132(e)(1), because the action seeks to enforce rights under ERISA; and
24 supplemental jurisdiction pursuant to 28 U.S.C. § 1367, because there is a common nucleus
25 of facts relating to Defendants’ wrongful behavior.
26             9.   This Court is the proper venue for this action pursuant to 28 U.S.C. § 1391(b)
27 because a substantial part of the events or omissions giving rise to the claims alleged herein
28 occurred in this Judicial District.
                                                   3
     9122496
       Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 4 of 18




 1                                                III.
 2                                          THE PARTIES
 3      Plaintiffs
 4             Advanced Reimbursement Solutions
 5             10.    ARS is a healthcare services organization that provides billing and other
 6 back-office services to healthcare providers in the State of Arizona. By and through its
 7 contracts with the OTCs, ARS is, and at all relevant times was, authorized to bill health
 8 insurance plans like Defendants for the services provided by the OTCs to members,
 9 insureds, and beneficiaries of such health insurance plans, to collect moneys owed by such
10 plans on the OTCs’ behalf, and, if necessary, to bring legal proceedings in order to collect
11 any sums owed to the OTCs by health insurance plans like Defendants.
12             Patient Plaintiffs
13             11.    Plaintiff Patients Does 1-513 (the “Patients”) are members, beneficiaries,
14 and/or insureds of health plans offered by the Aetna Defendants or beneficiaries of ERISA
15 plans for which the Aetna Defendants are the named or de facto administrators. Each of
16 the Patients sought and received medical treatment from the OTCs for which the Aetna
17 Defendants failed and refused to pay the amounts owed pursuant to their respective health
18 insurance plans offered, insured, and/or administered by the Aetna Defendants. In order
19 to protect their private health information subject to confidentiality under HIPAA, the true
20 names of each of the Patients are not included in this Complaint. A listing of the identities
21 of the Patients along with the dates of the services provided by the OTCs will be provided
22 to the Aetna Defendants concurrently with the filing of this Complaint or soon thereafter
23 when counsel for Aetna has been identified.
24             Standing
25             12.    ARS has standing to bring the ERISA claims in the names of the Patients as
26 the Authorized Representative, pursuant to the ERISA regulations, 29 C.F.R. §
27 2560.503.1(b)(4). ARS also has standing to bring the ERISA claims in the names of the
28 Patients based on the Power of Attorney that the Patients provided to ARS.
                                                   4
     9122496
       Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 5 of 18




 1             13.    An example of the Assignment of Benefits that all the Patients provided to
 2 the OTCs is attached hereto as Exhibit A. The Assignment of Benefits all included the
 3 following provision:
 4             Appointment as Authorized Representative And Right to Sue: I hereby
 5             designate   Providers’[]    designated    billing   company      (“Advanced
 6             Reimbursement Solutions, LLC” or “ARS”) as my duly authorized
 7             representative in connection with all matters arising from or relating to
 8             Services, Rights and Health Coverage, such that ARS completely and
 9             without reservation stands in my shoes and takes my place for all purposes,
10             and is granted absolute power and legal authority to do, seek, claim, appeal
11             or obtain anything that I would have been entitled to do, seek, claim, appeal
12             or obtain in my own capacity pursuant to or in connection with the Services,
13             Rights or Health Coverage, in any legal, private, administrative, formal or
14             informal process or forum whatsoever and without limitation, including any
15             internal or external appeal, review, grievance or any other process, procedure
16             or entitlement under any Health Coverage.
17             14.    In addition, each of the Patient Plaintiffs signed a second document, entitled
18 Authorization of Representation and Specific Power of Attorney, a copy of which is
19 attached hereto as Exhibit B.
20             15.    The Authorization of Representation and Specific Power of Attorney form
21 again appointed ARS as the Patient Plaintiff’s Authorized Representative to take various
22 actions on behalf of the Patient Plaintiff, including, but not limited to, “(d) to pursue any
23 and all legal action and all legal remedies to which I am entitled regarding such claims
24 including (but not limited to) recovering any underpayments or denials of payments,
25 including claims for interest[], penalties, breach of fiduciary duty, and punitive damages;
26 (e) to resolve or settle any claims on my behalf; (f) to receive payments from all
27 governmental and commercial payers on my behalf, and; (g) to retain an attorney to
28 represent my Authorized Representative.”
                                                     5
     9122496
       Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 6 of 18




 1             16.   The Authorization of Representation and Specific Power of Attorney form
 2 further included a Specific Power of Attorneys, which provided ARS to pursue
 3 underpayments or denied benefits on behalf of the Patient Plaintiffs.
 4 A.          The Aetna Defendants
 5             17.   Plaintiffs are informed and believe that Defendants The Aetna Life Insurance
 6 Company, Aetna Incorporated, and Aetna Health Incorporated (collectively, “Aetna”) are
 7 corporations duly organized and existing under the laws of the State of Arizona and are
 8 authorized to transact, and are in fact transacting, the business of insurance in Arizona.
 9 Plaintiffs are also informed and believe that beneficiaries, members, and/or insureds of
10 insurance plans underwritten, administered, and/or sold by Aetna, including the Patients,
11 reside in Arizona and receive treatment at the OTCs.
12 B.          Other Payors
13             18.   Plaintiffs are informed and believe that Aetna administers claims or benefit
14 plans for other payors whose insureds are treated by the OTCs (the “Other Payors”).
15 Plaintiffs are informed and believe that Aetna is the agent for the Other Payors. Plaintiffs
16 are informed and believe that Aetna plays a core role for the Other Payors in that it
17 effectively controls the decision whether to honor or deny a claim under the plans, or the
18 amount of the payment under the plans. Plaintiffs are informed and believe that Aetna
19 functions as the plan administrator in: (a) authorizing the provision of services to the Other
20 Payors’ members; (b) receiving bills from providers; (c) pricing bills from providers; (d)
21 processing and administering the bills and appeals; (e) approving or denying the bills; (f)
22 deciding not to arrange for transfer of members to in-network hospitals for post-
23 stabilization services; (g) directing whether and how to pay bills; (h) issuing remittance
24 advices and explanations of benefits on the bills; (i) communicating with providers
25 regarding bills and services; (j) communicating with members regarding the bills and
26 services; and (k) issuing payment. Plaintiffs are informed and believe that Aetna is in
27 possession, custody, or control for the Other Payors of all facts, information and data
28 concerning and related to the authorization, processing, pricing and payment of all bills
                                                   6
     9122496
       Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 7 of 18




 1 submitted by ARS for services rendered to patients by the OTCs whose plans are
 2 administered by Aetna.
 3             19.   Plaintiffs are informed and believe that some of the Other Payors are plans
 4 regulated by ERISA.
 5             20.   Plaintiffs are further informed and believe that, with respect to self-funded
 6 ERISA plans which have not specifically designated a plan administrator, Aetna functions
 7 as the de facto plan administrator, or as the co-administrator because, inter alia, it has
 8 provided plan documents to participants, received benefit claims, evaluated and processed
 9 those claims, made benefit determinations, made and administered benefit payments, and
10 handled appeals of benefit determinations. Moreover, Plaintiffs are informed and believe
11 that, even with respect to self-funded ERISA plans which have not specifically designated
12 a plan administrator, Aetna has been specifically designated as the claims administrator,
13 and has been delegated the responsibilities described above. Specifically, with respect to
14 all of the ERISA claims at issue herein, including with respect to self-funded plans which
15 have not been named as defendants in this action, Plaintiffs are informed and believe that
16 Aetna:
17                   a)     drafted and provided plan members with plan documents;
18                   b)     operated a centralized verification and authorization telephone
19 number which handled calls for members of the self-funded plans, including plans that
20 have not been named as defendants in this Complaint;
21                   c)     authorized the OTCs to provide medical services to beneficiaries of
22 the ERISA plans;
23                   d)     received and processed electronic bills from the OTCs for claims for
24 members of the self-funded plans, including plans that are not named as defendants in this
25 Complaint;
26                   e)     communicated with ARS and the OTCs on behalf of the ERISA plans
27 (and additional self-insured plans that are not named as defendants) regarding authorization
28 of surgical procedures;
                                                    7
     9122496
       Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 8 of 18




 1                   f)    exercised discretion to deny claims and in fact denied claims on behalf
 2 of the ERISA plans;
 3                   g)    issued remittance advices and EOBs;
 4                   h)    priced claims for the self-insured ERISA plans;
 5                   i)    communicated with ARS with respect to the processing of claims on
 6 behalf of the self-insured plans;
 7                   j)    processed appeals, and sent appeal response letters; and
 8                   k)    issued incorrect payments or caused the ERISA plans to issue
 9 incorrect payments to Plaintiffs.
10             21.   Accordingly, Aetna is a proper ERISA defendant because it “effectively
11 controlled the decision whether to honor or to deny a claim...” Cyr v. Reliance Life Ins.
12 Co., 642 F.3d 1202, 1204 (9th Cir. 2011) (en banc), and because it “improperly den[ied]
13 or cause[d] improper denial of benefits.” Spinedex Physical Therapy USA v. United
14 Healthcare, 770 F. 3d 1282, 1297 (9th Cir. 2014).
15 C.          The Treatment Centers
16             22.   The OTCs are healthcare organizations that own and operate outpatient
17 treatment centers in the State of Arizona. The OTCs are, and at all relevant times were,
18 Arizona entities organized and existing under the laws of Arizona. The OTCs are, and at
19 all relevant times were, health care providers licensed and in good standing under the laws
20 of Arizona.
21             23.   The OTCs are all duly licensed by the State of Arizona Department of Health
22 Services as “Outpatient Treatment Centers,” pursuant to 9 A.A.C. Article 10.
23 D.          DOE Defendants
24             24.   Plaintiffs do not know the true names or capacities, whether individual,
25 corporate, associate, or otherwise, of defendant DOES 1 through 50, and therefore
26 designate those defendants by such fictitious names. Each of the defendants sued herein
27 as a DOE is legally responsible in some manner for the events and happenings referred to
28 and proximately caused the injuries suffered by Plaintiffs. Plaintiffs will amend this
                                                   8
     9122496
       Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 9 of 18




 1 complaint to allege the true names and capacities of these DOES when the same becomes
 2 known to Plaintiffs. DOES and Aetna are collectively referred to herein as “Defendants.”
 3                                                IV.
 4                        ALLEGATIONS COMMON TO ALL CLAIMS
 5             25.   The OTCs provided medical treatment to each of the Patients on one or more
 6 occasions. The medical treatment provided by the OTCs to the Patients did not involve
 7 surgeries, but rather was non-surgical treatments, such as pain medication injections.
 8             26.   Before providing medical treatment to the Patients, the OTCs contacted
 9 Aetna to verify that the Patient was in fact covered by a plan administered by Aetna and to
10 seek authorization to provide such treatment. For each of the Patient claims at issue, Aetna,
11 either on behalf of itself or the Other Payors, informed the OTCs that the Patient was
12 covered, and either authorized the OTCs to provide medical services, or informed the OTCs
13 that no authorization was necessary.
14             27.   For each of the Patient claims at issue, ARS billed Aetna for the services
15 provided by the OTCs at the OTCs’ customary billing rates.
16             28.   Notwithstanding Aetna’s representation to the OTCs that they were
17 authorized to provide medical treatment to the Patients or that such authorization was
18 unnecessary, Aetna, either on behalf of itself or the Other Payors, denied payment on the
19 bills submitted by ARS.          According to Aetna’s explanation of benefits documents
20 (“EOBs”) submitted to ARS, Aetna’s denials were based on its determination that the
21 OTCs “did not meet provider requirements.” At no time before submitting these EOBs to
22 ARS did Aetna inform ARS, the OTCs, or the Patients that Aetna would refuse to pay for
23 the medical services provided by ARS on the grounds that the OTCs “did not meet provider
24 requirements” or on any other grounds.
25             29.   Plaintiffs took all steps necessary under the Patients’ respective insurance
26 plans to appeal Aetna’s denial of benefits. Each of ARS’ appeals were denied on the same
27 grounds stated in Aetna’s initial EOBs.
28             30.   ARS also repeatedly communicated with Aetna in order to clarify the
                                                   9
     9122496
      Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 10 of 18




 1 grounds on which Aetna was denying payment for services rendered by the OTCs to the
 2 Patients. These communications included phone calls, emails, and letters sent by ARS to
 3 Aetna in order to clarify the grounds for Aetna’s repeated refusal to make the payments
 4 due and owing under the Patients’ respective plans of insurance.
 5             31.    Aetna responded to ARS’ repeated requests for clarification in an email dated
 6 April 17, 2018, which reiterated Aetna’s denials and informed ARS that Aetna would not
 7 be making any payments on the Patient claims at issue. Aetna’s April 17, 2018 email gave
 8 the following grounds for Aetna’s payment denials:
 9                    Upon receipt of your email, we immediately reached out to our
               Special Investigations Unit to have your concerns reviewed. We were
10             advised that the claims submitted by the three facilities above are for surgical
               procedures, anesthesia, injections and surgical supplies for services that do
11             not require inpatient care in a hospital as well as revenue codes for facility
               fees. These procedures and services would be rendered in an outpatient
12             surgery center based upon the State of Arizona Administrative Code Title 9
               Ch. 10 under #139. These services do not fit the description of an outpatient
13             treatment center per the State of Arizona Administrative Code Title 9 Ch. 10
               #140.
14
                      The facilities above are licensed as Outpatient Treatment Centers
15             and not an Outpatient Surgery Centers. The State of Arizona describes an
               outpatient treatment center as “a class of health care institution without
16             inpatient beds that provides physical health services or behavioral health
               services for the diagnosis and treatment of patients.” These types of
17             services are not being billed by the three facilities above.
18             32.    Aetna’s April 17, 2018 email reveals that its repeated denials of payment for
19 the services rendered by the OTCs were based on nothing more than a basic
20 misunderstanding of Arizona law and the procedures provided by the OTCs and billed by
21 ARS.
22             33.    As alleged above, the medical services that the OTCs provided to the Patients
23 were not surgery services, but rather were non-surgical services that the OTCs are licensed
24 to provide.
25             34.    Under Arizona law, “outpatient treatment center” means “a class of health
26 care institution without inpatient beds that provides physical health services or behavioral
27 health services for the diagnosis and treatment of patients.” Ariz. Admin. Code R9-10-101
28 (149).
                                                      10
     9122496
      Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 11 of 18




 1             35.   Facilities like the OTCs—which are licensed as outpatient treatment
 2 centers—are authorized to provide “physical health services,” which are defined to include
 3 “medical services, nursing services, health-related services, or ancillary services provided
 4 to an individual to address the individual's medical condition.” Ariz. Admin. Code R9-10-
 5 101. The services provided by the OTCs to the Patients at issue are “medical services”
 6 under Arizona law and which the OTCs are licensed under Arizona law to provide.
 7             36.   The statutory definition of “medical services,” under which the
 8 administrative rule was adopted, is services that “pertain to medical care and that are
 9 performed at the direction of a physician on behalf of patients by physicians, dentists,
10 nurses and other professional and technical personnel.” A.R.S. § 36–401(A)(30).
11 “Treatment” under the rule is defined as a “procedure or method to cure, improve, or
12 palliate an individual’s medical condition or behavioral health issue.” Ariz. Admin. Code
13 R9-10-101.
14             37.   There is no provision of Arizona law limiting the definition of “medical
15 services” that outpatient treatment centers, including the Plaintiffs here, may be licensed
16 to provide. Moreover, before receiving a license from the Arizona Department of Health
17 Services to operate an outpatient treatment center, each of the OTCs provided to the
18 Department their proposed scope of services, which encompassed all of the services
19 provided to the Patients at issue. Before issuing the licenses, the Department was legally
20 required to, and on information and belief, did review the OTCs’ scope of services to
21 determine whether the requested license was appropriate.
22             38.   Arizona law is clear that Aetna’s grounds for denying payment for the
23 services rendered by the OTCs is mistaken. Arizona law permits outpatient treatment
24 centers like the OTCs here to provide all the services provided to the Patients at issue, and
25 the Arizona Department of Health Services in fact licensed the OTCs to provide such
26 services. In fact, Aetna itself has paid for such services when rendered by the OTCs in the
27 past. Neither Arizona law, nor the status of the OTCs’ licenses granted by the Arizona
28 Department of Health has changed in any relevant way between the time during which
                                                 11
     9122496
      Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 12 of 18




 1 Aetna paid for the same treatments it has denied here. Moreover, no other health insurer
 2 has contended that the OTCs are not licensed to provide the same treatments at issue here
 3 to their members.
 4             39.   Moreover, on many occasions over a number of years, Aetna has paid the
 5 OTCs for the very same services that are issue in this case, and did not deny the claims on
 6 the grounds that the Outpatient Treatment Centers “did not meet provider requirements.”
 7 Furthermore, other insurers and payors, both on behalf of themselves for fully insured
 8 members and on behalf of self-funded ERISA plans, have paid the Outpatient Treatment
 9 Centers for the very same services that are issue in this case, and did not deny the claims
10 on the grounds that the Outpatient Treatment Centers “did not meet provider
11 requirements.”
12                                                V.
13                                        ERISA CLAIMS
14             40.   People who receive their health insurance through a private employment-
15 based benefit plan are typically participants or beneficiaries of plans governed by the
16 ERISA, 29 U.S.C. § 1001 et seq. Sometimes the ERISA plans are fully insured by health
17 insurers such as Aetna. Sometimes the plan is self-funded, in which case the plan is
18 financially responsible for the claims arising from that plan.
19             41.   Plaintiffs are informed and believe that Aetna is the ERISA plan
20 administrator and ERISA fiduciary for the ERISA claims at issue in this Complaint, or is
21 otherwise a proper ERISA defendant because it “effectively controlled the decision
22 whether to honor or to deny a claim ...” Cyr, supra, 642 F.3d at 1204, and because it
23 “improperly den[ied] or cause[d] improper denial of benefits.” Spinedex, supra, 770 F.3d
24 at 1297.
25             42.   Upon information and belief, with respect to the self-insured ERISA plans at
26 issue herein, the Other Payors enter into agreements with Aetna to perform administrative
27 and other key responsibilities such as (a) certifying or authorizing providers’ provision of
28 services to members; (b) receiving providers’ claims; (c) pricing the claims; (d) processing
                                                   12
     9122496
      Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 13 of 18




 1 and administering the claims and appeals; (e) approving or denying the claims; (f) directing
 2 whether and how to pay the claims; (g) issuing remittance advices and explanations of
 3 benefits; (h) communicating with providers regarding the claims and services; (i)
 4 communicating with members regarding the claims and services; and (j) in many instances
 5 issuing payment. On information and belief, these agreements are structured such that
 6 Aetna has a financial incentive to keep benefit costs to the funding entity low.
 7             43.   On information and belief, Aetna functions as an ERISA plan administrator
 8 with respect to those claims upon which they have exercised delegated authority to provide
 9 plan documents to participants and beneficiaries, receive benefit claims, evaluate and
10 process those claims, review the terms of the plan, make initial benefit determinations,
11 make and administer benefit payments, handle appeals of benefit determinations, and serve
12 as the primary point of contact for members and providers to communicate regarding
13 benefits and benefit determinations. In carrying out these ERISA plan administrator
14 functions, Aetna possesses authority and fiduciary discretion to manage and administer the
15 Other Payors’ ERISA plans.
16             44.   Upon information and belief, no provisions in Aetna’s or the Other Payors’
17 benefit plans, whether in their Summary Plan Descriptions or Evidences of Coverage,
18 justified the failure to pay for the medical services provided by the OTCs to the Patients.
19             45.   The formal mechanism for a health plan or plan administrator to explain why
20 a claim is denied (meaning that the allowed amount is anything less than full billed charges)
21 is an explanation of benefits (“EOB”). Aetna was required to issue EOBs in conformance
22 with 29 U.S.C. § 1133 as implemented by 29 C.F.R. 2560.503-1. Specifically, under 29
23 C.F.R. § 2560.503-1(g), Aetna was required to:
24                   . . . provide a claimant with written or electronic notification of
                     any adverse benefit determination. Any electronic notification
25                   shall comply with the standards imposed by 29 CFR
                     2520.104b-1(c)(1)(i), (iii), and (iv). The notification shall set
26                   forth, in a manner calculated to be understood by the claimant
                     –
27
                     (i)   The specific reason or reasons for the adverse
28                   determination;
                                                     13
     9122496
      Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 14 of 18



                     (ii)  Reference to the specific plan provisions on which the
 1                   determination is based;
 2                   (iii) A description of any additional material or information
                     necessary for the claimant to perfect the claim and an
 3                   explanation of why such material or information is necessary;
 4                   (iv) A description of the plan’s review procedures and the
                     time limits applicable to such procedures, including a
 5                   statement of the claimant’s right to bring a civil action under
                     section 502(a) of the Act following an adverse benefit
 6                   determination on review;
 7                   (v)   In the case of an adverse benefit determination by a
                     group health plan or a plan providing disability benefits,
 8
                     (A) If an internal rule, guideline, protocol, or other similar
 9                   criterion was relied upon in making the adverse determination,
                     either the specific rule, guideline, protocol, or other similar
10                   criterion; or a statement that such a rule, guideline, protocol, or
                     other similar criterion was relied upon in making the adverse
11                   determination and that a copy of such rule, guideline, protocol,
                     or other criterion will be provided free of charge to the claimant
12                   upon request; or
13                   (B) If the adverse benefit determination is based on a
                     medical necessity or experimental treatment or similar
14                   exclusion or limit, either an explanation of the scientific or
                     clinical judgment for the determination, applying the terms of
15                   the plan to the claimant’s medical circumstances, or a
                     statement that such explanation will be provided free of charge
16                   upon request.
17             46.   When each of the relevant claims was denied, Aetna gave the same reason
18 that failed to adequately explain the basis for its decision in a manner calculated to be
19 understood. Aetna’s EOBs did not comply with the ERISA regulations, including not
20 stating the specific and/or actual reasons for its failure to pay claims, providing any of the
21 details required by the law (including the specific plan provisions purportedly justifying its
22 failure to pay), or requesting more information if needed as required by law.
23             47.   The same is true for appeals. While Aetna’s failure to comply with the
24 ERISA regulations when issuing EOBs means that the OTCs and/or ARS had no duty to
25 appeal, the OTCs and ARS did in some cases file appeals to which Aetna’s responses were
26 equally deficient. Appeal response letters are subject to parallel requirements as EOBs. 29
27 C.F.R. § 2560.503-1(j). See Ellis v. Met. Life Ins. Co., 126 F.3d 228, 237 (4th Cir. 1997)
28 (“The notice requirement for the decision on review must be every bit as explicit as an
                                                     14
     9122496
      Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 15 of 18




 1 initial denial notice in terms of providing specific reasons for the continued denial and
 2 specific references to the pertinent plan provisions.”). Yet, Aetna’s appeal denial letters
 3 were just as vague—and in many cases, nonsensical—as were its EOBs.
 4             48.   As is standard in the healthcare industry, as a condition of their treatment by
 5 the OTCs, each of the Patients assigned their rights to benefits under their respective
 6 insurance plans to ARS. Concurrently with this assignment of benefits, each of the Patients
 7 also appointed ARS as their authorized representative to act on their behalf to seek the
 8 benefits due under their insurance plans as reimbursement for the medical services
 9 provided by the OTCs. Each of the Patients also granted ARS a specific power of attorney
10 empowering ARS to do everything necessary, including bringing suit in their names, to
11 receive the benefits due and owing to them under their respective plans of insurance as
12 reimbursement for the services provided by the OTCs. The Patients’ appointment of ARS
13 as authorized representative, their assignment of ERISA benefits to ARS, and their grant
14 of the specific power of attorney to ARS are each valid and effective under Arizona law to
15 allow ARS to bring suit on behalf of the Patients under ERISA.
16             49.   Aetna did not deny claims on the basis that ARS had obtained an inadequate
17 assignment of benefits, or that ARS was not otherwise a valid assignee of benefits with
18 respect to the Patient claims at issue here.
19             50.   To the extent there are any underpayments that were not fully appealed, in
20 light of Aetna’s grievous breach of its obligations (including, but not limited to, Aetna’s
21 insufficient EOBs and appeal responses), and systematic failures, the ERISA regulations
22 provide that the claimants “shall be deemed to have exhausted the administrative remedies
23 under the plan ...” 29 C.F.R. § 2560.503-1(l). Similarly, for the same reason, any appeals
24 by the OTCs would have been futile
25             51.   In light of Aetna’s breaches, a de novo standard of review should be applied
26 here. But even if some deference were accorded to Aetna’s decision not to pay the claims
27 at issue, that decision is clearly erroneous, arbitrary and capricious.
28 . . .
                                                    15
     9122496
      Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 16 of 18




 1                                            COUNT ONE
 2                         (Enforcement Under 29 U.S.C. § 1132(a)(1)(B)
 3                             For Failure to Pay ERISA Plan Benefits)
 4                      (All Plaintiffs Against Aetna and DOES 1 Through 50)
 5             52.   Plaintiffs incorporate all allegations set forth in the above paragraphs as
 6 though fully set forth herein. This Count is brought by all the Plaintiffs. The Patient
 7 Plaintiffs bring this Count in their own right, and ARS bring this Count as the Authorized
 8 Representative and as the attorney-in-fact for the Patients pursuant to the Specific Power
 9 of Attorney.
10             53.   The OTCs allege this claim for relief in connection with claims for treatment
11 rendered to patients covered by self-funded health benefits plans governed by ERISA. This
12 is a claim to recover benefits, enforce rights and clarify rights to benefits under 29 U.S.C.
13 § 1132(a)(1)(B).
14             54.   Plaintiffs are informed and believe that the ERISA plans at issue in this case
15 required Aetna and the ERISA plans to pay for the medical services that the OTCs provided
16 to the Patients.
17             55.   Aetna has breached these ERISA plan provisions and has failed to provide
18 the ERISA plan members the benefits due to them under the terms of their plans by denying
19 payment to ARS for the services rendered to the Patients.
20             56.   As a result of Aetna’s nonpayment of benefits, it is liable to Plaintiffs for the
21 difference between what should have been paid and the amounts that were actually paid,
22 plus applicable interest and attorneys’ fees.
23                                           COUNT TWO
24                                        (Breach of Contract)
25                   (By Patients and ARS Against Aetna and DOES 1 Through 50)
26             57.   Plaintiffs incorporate all allegations set forth in the above paragraphs as
27 though fully set forth herein. This Count is brought by the Patients in their own names and
28 by ARS as the Patients’ attorney-in-fact based on the Specific Power of Attorney.
                                                     16
     9122496
      Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 17 of 18




 1             58.   This Count applies to claims governed by state law, and not any of the ERISA
 2 claims.
 3             59.   Each of the Patients is party to a health insurance contract providing that
 4 Aetna would pay for authorized and medically necessary services rendered by a licensed
 5 healthcare professional.
 6             60.   The Patients sought and received medically necessary services from the
 7 OTCs, and the OTCs and/or ARS sought authorization from Aetna for such treatment. The
 8 OTCs and/or ARS either received authorization from Aetna to provide the treatment, or
 9 were informed that authorization was not necessary for such treatment.
10             61.   Plaintiffs fully performed all of their obligations under the health insurance
11 contracts, or, to the extent they failed to perform any such obligation, such failure is
12 excused by Defendants’ failure to perform.
13             62.   In breach of its obligations under the health insurance contracts, Aetna failed
14 and refused to pay for the services rendered by the OTCs to the Patients.
15             63.   Aetna’s breach of the Patients’ respective insurance contracts caused
16 damages to Plaintiffs in an amount to be determined at trial.
17                                         COUNT THREE
18                                     (For Unjust Enrichment)
19                   (By Patients and ARS Against Aetna and DOES 1 Through 50)
20             64.   Plaintiffs incorporate all allegations set forth in the above paragraphs as
21 though fully set forth herein. This Count is brought by the Patients in their own name and
22 by ARS as the Patients’ attorney-in-fact based on the Specific Power of Attorney.
23             65.   This Count applies to claims governed by state law as an alternative to
24 Plaintiffs’ other causes of action, and does not apply to ERISA claims.
25             66.   Aetna was enriched by failing and refusing the amounts due and owing to
26 Plaintiffs under Aetna’s health insurance contracts with the Patients.
27             67.   Conversely, the OTCs were impoverished by providing valuable treatment
28 to Aetna’s members and insureds with the expectation of payment, only to be denied such
                                                    17
     9122496
      Case 2:19-cv-05395-DLR Document 1 Filed 10/12/19 Page 18 of 18




 1 payment by Aetna.
 2             68.   There is no justification for Aetna’s refusal to pay for the medical treatment
 3 provided to its members and insureds. The only justification provided by Aetna is based
 4 on a mistaken understanding of Arizona law relating to the Treatment Center’s licensure.
 5             69.   Should Plaintiffs’ other causes of action fail for any reason, Plaintiffs will
 6 not have been afforded an adequate remedy under law for Aetna’s unjust enrichment and
 7 Plaintiffs’ resulting impoverishment.
 8             WHEREFORE, Plaintiffs pray for judgment against Aetna and DOES 1 through
 9 50 as follows:
10             1.    For compensatory damages in an amount to be proved at trial, plus applicable
11 interest;
12             2.    For restitution from Aetna and DOES 1 through 50 in an amount to be proved
13 at trial, plus applicable interest;
14             3.    For an award of costs and reasonable attorneys’ fees pursuant to ARS §§ 12-
15 341, 12-341.01(A).
16             4.    For punitive damages from Aetna and DOES 1 through 50; and
17             5.    For such other relief as the Court deems just and appropriate.
18
19             DATED this 11th day of October, 2019.
20                                                  THORPE SHWER, P.C.
21
                                                    By: /s/ Sara R. Witthoft___________
22                                                       Sara R. Witthoft
                                                         Matthew T. St. Martin
23
                                                         AND
24
                                                         Daron Tooch (pro hac vice pending)
25                                                       KING & SPALDING, LLP
26                                                       Attorneys for Plaintiffs Advanced
                                                         Reimbursement Solutions, LLC, and
27                                                       Patients 1-513.
28
                                                    18
     9122496
